On November 2, 1912, petition in error with case-made attached was filed in this court, on July 13, 1915, this case was due to be taken on submission, and on July 14, 1915, defendants in error filed motion to dismiss appeal for failure of plaintiff in error to file briefs, as required by rule 7 of this court (38 Okla. vi, 137 Pac. ix). As no brief has been filed by plaintiff in error, and the appeal is apparently abandoned, the latter should be treated as abandoned and dismissed.
By the Court: It is so ordered. *Page 117